Mr. Chief Justice Shepard
delivered the opinion of the Court:
Regarding the matter of tire jurisdiction of the equity court over this trust estate, when the question was formerly before us we said: “Undoubtedly, the active duties of the trastee terminated with the death of Stilson Hutchins; but the estate remains in his ha?ids until the probate of a will and the issuance of letters to the executors named therein, to whom the estate was required to be delivered. If no will shall be probated, but intestacy established, then delivery of the real estate is to be made to the heirs at law, and of the personal estate to the personal representatives, of the decedent. Delivery of the personal estate has been made to the collector appointed by the probate court pending the proceedings to probate the will, to which a caveat has been filed. The real estate remains in the possession of the trustee under the supervision of the equity court. The *169encumbrance? upon the real estate, which require renewal from time to time, the payment of interest thereon, the collection of rents, the repair of houses, and the payment of taxes, render it necessary to the conservation of the estate that the equity court shall retain its supervision of the same. Its jurisdiction, we think, is ample for the purpose.” Hutchins v. Dante, 40 App. D. C. 262, 271.
And it was further said in the conclusion: “The jurisdiction of the equity court is limited to the conservation of the trust estate. It has not the power of distribution conferred by statute on the probate court.”
The jurisdiction that had been assumed by the equity court over the payment of debts and expenses of Stilson Hutchins terminated with his death, and its sole jurisdiction therefore is as above stated.
Actions for the recovery of debts having abated on the death of Stilson Hutchins could not be revived against the collector of his estate, for it has been held that no action can be maintained against a collector to recover a debt due by the deceased. Berry & W. Co. v. Dante., 43 App. D. C. 110.
As a will has not been probated, there is no executor against whom the bill can be revived.
It is an unfortunate situation for the creditors of Stilson Hutchins that the collection of their debts may be postponed by reason of the litigatibn with respect to the probate of his will. The difficulty arises from the fact that our statutes fail to make provision for any such condition.
The court being without jurisdiction to order the payment of the claims appealed in this case, the decree is reversed with costs. Reversed.